Citation Nr: 1520456	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-40 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability. 

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1979 to March 1981, December 1990 to April 1991, and May 1991 to July 1999; with additional service with the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. An unappealed September 2001 rating decision denied service connection for a bilateral hearing loss disability and subsequent unappealed rating decisions, most recently in November 2008, continued the September 2001 denial. 
 
2. The evidence associated with the claims file subsequent to the November 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

3. The Veteran's bilateral hearing loss disability was incurred in or aggravated by his active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2. The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

New and material evidence is not required as to each previously unproven element of a claim and there is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A September 2001 rating decision denied service connection for a bilateral hearing loss disability based on a finding that the Veteran's bilateral hearing loss disability pre-existed his active service and was not aggravated beyond its natural progression by his active service.  The Veteran did not appeal that decision.  Several subsequent unappealed rating decisions, most recently in November 2008, continued the September 2001 denial on the basis that new and material evidence had not been submitted.  

The pertinent evidence of record at the time of the November 2008 rating decision included the Veteran's service treatment records which included numerous audiological tests, as part of periodic examinations, which showed he had a bilateral hearing loss disability.  The earliest audiological test associated with the Veteran's service treatment records is dated March 1981, which showed the Veteran had a hearing loss disability, for VA purposes, in his left ear.  Also of record at the time of the November 2008 rating decision was a November 1999 VA examination, which documented the Veteran's bilateral hearing loss disability; VA out-patient treatment records, documenting the Veteran's history of complaints for hearing loss; and a July 2005 statement for a member of the Veteran's former Army platoon, who reported that the Veteran suffered from hearing difficulty while on active service.  

Pertinent evidence received since the November 2008 rating decision includes a September 2009 letter from a private audiologist who opined that the Veteran's current bilateral hearing loss disability was unlikely to exist prior to the Veteran's military service.  Also received subsequent to the November 2008 rating decision was a November 2012 VA examination report, in which the VA examiner opined that it is at least as likely as not that the Veteran's bilateral hearing loss disability was aggravated by his military noise exposure while he was on active service.  

The Board finds that the September 2009 letter from the private audiologist and the December 2012 VA examination report are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, such evidence raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is warranted.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran has asserted that he first experienced a bilateral hearing loss disability during active service and that his bilateral hearing loss disability is a result of acoustic trauma sustained in active service.  Specifically, the Veteran has asserted that he was regularly exposed to weapons noise from a variety of forms of weaponry.  A review of the Veteran's service separation form shows that during his active service, he served for many years as both a supply clerk and an armor crewman.  Based on his years of service performing these duties, the Board concedes the Veteran's exposure to acoustic trauma during active service.  

A review of the Veteran's service treatment records shows that while he first entered active service in November 1979, the earliest examination of record is dated March 1981, which documents decreased high frequency hearing acuity bilaterally.  However, no hearing loss disability was diagnosed at that time.  The remainder of the service treatment records show that over the course of his active service, the Veteran's hearing acuity declined and by his May 1999 retirement examination the Veteran had a bilateral hearing loss disability that required the use of hearing aids.   

At a December 2012 VA examination, the examiner assigned a diagnosis of bilateral sensorineural hearing loss.  After examination and review of the claims file, the examiner noted the March 1981 service treatment records that showed a slight hearing loss in the Veteran's right ear and a moderate hearing loss in his left ear and opined that it was at least as likely as not that the Veteran's current bilateral hearing loss disability was caused by or a result of his active service.  The examiner explained that the Veteran's active service, and associated excessive military noise exposure, aggravated the hearing loss noted on the March 1981 examination report.  

In sum, the Board has conceded acoustic trauma during active service.  The service treatment records document a progression of decreased hearing acuity throughout the Veteran's active service.  The December 2012 VA examiner has competently opined that the hearing loss noted on the March 1981 examination report was aggravated by the Veteran's excessive military noise exposure.  Further, the Veteran's contentions show a change in hearing acuity during service and he has credibly asserted a continuity of symptomatology since service.  Furthermore, he has a current diagnosis of hearing loss that constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2014).

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for bilateral hearing loss disability is reopened.

Entitlement to service connection for bilateral hearing loss disability is granted.


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


